                                                                                    EXHIBIT
10.1

 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT ("Agreement"), dated May 31, 2005 and effective as of the 30th
day of June, 2005 (the "Effective Date"), is made and entered into by and
between AtheroGenics, Inc., a Georgia corporation (hereinafter called the
"Employer"), and Joseph M. Gaynor, Jr., a resident of the State of Georgia
(hereinafter the "Executive").
 
W I T N E S S E T H :
 
WHEREAS, the Executive shall be employed by Employer effective June 30, 2005.
 
WHEREAS, the Employer and Executive mutually desire to enter into an employment
contract which will supersede any prior contracts;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
1.  Period of Employment.
 
In exchange for the compensation, benefits and perquisites described in this
Agreement, and upon such other terms and conditions hereinafter set forth, the
Employer agrees to employ the Executive for the "Period of Employment" (as
hereinafter defined). For purposes of this Agreement, the "Period of Employment"
shall commence as of the Effective Date of this Agreement and, unless earlier
terminated as provided in this Agreement, shall consist of an initial period of
one (1) year (the "Initial Term"), and shall automatically be extended for
additional one (1) year terms (each additional one (1) year term called a
"Renewal Term") unless Employer or Executive shall notify the other not less
than 30 days prior to the expiration of either the Initial Term or any Renewal
Term that Executive's employment will end at the expiration of the then existing
Initial Term or Renewal Term.
 
2.  Position and Responsibilities.
 
During the Period of Employment, the Executive agrees to serve as the Vice
President General Counsel of AtheroGenics, Inc. reporting directly to the
President of the Employer (hereinafter the "President"), and to perform those
functions and duties customarily assigned to individuals serving in the position
in which the Executive serves hereunder. Without limiting the foregoing,
Executive shall be a member of Employer's management executive committee. In
addition, Executive shall keep the Board of Directors of Employer and the CEO of
Employer fully apprised of all material developments occurring under Executive's
supervision and responsibility.
 
Executive shall be responsible for keeping senior management and Board of
Directors of Employer apprised of Employer’s progress in the legal arena.
Executive is expected to insure that legal activities are carried out with the
highest standards of excellence, integrity and commercial utility. Executive’s
duties shall include supervision of other employees in the Legal Department.
 

 




--------------------------------------------------------------------------------



Except as may otherwise be approved in advance by the President of Employer, the
Executive shall devote his full working time throughout the Period of Employment
to the services required of him hereunder. The Executive shall render his
services exclusively to the Employer during the Period of Employment, and shall
use his best efforts, judgment and energy to improve and advance the business
and interests of the Employer in a manner consistent with the duties of his
position.
 
3.  Compensation, Benefits and Perquisites.
 
(a)  Base Salary
 
In exchange for the performance of his duties and responsibilities hereunder and
all other services rendered by the Executive in any capacity to the Employer,
the Employer agrees to pay base salary ("Base Salary") to the Executive for the
Initial Term equal to $250,000.00 per year. For any Renewal Term thereafter
during which this Agreement remains in effect, the Executive's Base Salary for
each such Renewal Term shall be reviewed based upon an annual performance
appraisal and competitive market conditions and may be increased from time to
time by the Employer (at the sole discretion of Employer). Base Salary shall be
payable according to the customary payroll practices of the Employer.
 
(b)  Incentive Compensation
 
In addition to Base Salary, the Executive shall be eligible to receive such
incentive compensation ("Incentive Compensation") as shall be determined by the
President and the Board of Directors of Employer (or a committee of the Board).
The amount of such Incentive Compensation to be earned in any year shall be
based upon certain strategic and financial goals which shall be determined by
the Executive and the President of the Employer. Such strategic and financial
goals and target Incentive Compensation shall be set forth in the Employer's
annual budget during the term of this Agreement. On an annual basis, the target
Incentive Compensation shall be $62,500.00. Incentive Compensation earned
pursuant to this Agreement shall be payable no later than sixty (60) days
following the expiration of each calendar year.
 
(c)  Equity Compensation
 
The Executive shall be eligible to participate in the Employer's Equity
Ownership Plans and receive such awards of stock and/or options thereunder as
shall be determined by the Board of Directors or a committee thereof.
 
(d)  General Benefits and Perquisites
 
During the term of this Agreement, the Executive shall be entitled to
participate, in accordance with the terms and conditions thereof, in all
employee benefit plans or perquisite programs generally available to all
executive management personnel of the Employer which may be in effect from time
to time during the term of this Agreement; provided, however, that nothing
contained herein shall require the Employer to establish, or maintain, any such
plan. These benefits are provided in accordance with the provisions of each
individual plan, which may be amended from time to time at the sole discretion
of the Employer.
 

 



2

--------------------------------------------------------------------------------



    (e) Additional Disability Coverage
 
In addition to the employee benefit plan coverage provided under Section 3(d)
above, during the term of this Agreement the Executive will be provided with
additional "Disability" (as hereinafter defined) benefits in an amount such that
the total annual Disability benefit payable under this provision, together with
payments under any short-term and/or long-term disability program or policy
maintained by the Employer and from workers compensation with respect to the
disabling condition, will be equal to 70% of the Executive's annualized Base
Salary immediately prior to the Disability. The Disability benefit provided
under this Section 3(e) will be paid from the date of the Disability until the
earliest of (i) the cessation of the Disability; (ii) the Executive's death;
(iii) the Executive's attainment of age 65; (iv) the date when short-term
disability benefits terminate if long-term disability benefits do not
immediately commence thereafter pursuant to the terms of that policy; or (v) the
date when long-term disability policy benefits terminate pursuant to the terms
of that policy.
 
For purposes of this Agreement, the term "Disability" or "Disabled" has the same
meaning as provided in the long-term disability plan maintained by the Employer,
not taking into account any exclusion or waiting period under such plan. In the
event of a dispute, the determination of Disability or Disabled shall be made by
the Board of Directors or its designee. In the event that the Executive shall
dispute the determination of the Board of Directors or its designee as to the
Disability of the Executive, the Executive may appeal the determination to a
panel of three doctors, one to be selected by the Executive at his expense, one
to be selected by the Board of Directors or its designee at its expense, and one
to be selected by the doctors chosen by the Executive and the Board of Directors
or its designee whose expense shall be shared equally between Executive and
Employer. The decision of the panel of doctors shall be final. Any termination
for Disability under this Agreement shall not affect the rights, if any, that
the Executive may otherwise have under the long-term disability plan the
Employer may have in effect at the date of such termination and in which the
Executive is then participating. Employer shall have the right to review any
determination of Disability no more frequently than bi-annually.
 
(f) Reimbursement of Business Expenses
 
The Employer will reimburse the Executive for all reasonable and necessary
business expenses (including, but not limited to, professional and service
organization dues, journal subscriptions and educational seminars, conferences,
symposiums and other meetings) and related travel expenses, incurred or expended
in connection with the performance of his duties and responsibilities as
Executive under this Agreement in accordance with the reimbursement policies of
Employer.
 
(g) Change of Control
 
In the event of a Change of Control, as defined in Section 4(g) hereof, 18
months of vesting for unvested stock options granted to the Executive pursuant
to the Employer's Equity Ownership Plans (or any other or successor plans) shall
be immediately accelerated.
 
 
3

--------------------------------------------------------------------------------


4.  Termination of Agreement.
 
(a)  General
 
Upon termination of Executive for any reason, (i) the Employer shall pay the
Executive any Base Salary that was earned through the effective date of his
termination but which remained unpaid as of that date, and (ii) Executive shall
be entitled to any benefits that have been accrued and vested under any of
Employer's employee benefit plans in accordance with and to the extent provided
in such benefit plans. Except as otherwise provided in this Agreement, Executive
shall not be entitled to any other benefits or payments under this Agreement in
the event of termination of Employment.
 
(b)  Involuntary Termination
 
Employer recognizes that the Executive would incur substantial damage to
personal and professional reputation in the event of an Involuntary Termination.
Consequently, should such Involuntary Termination occur during the Period of
Employment, the Employer shall pay to the Executive, as liquidated damages, an
amount (the "Severance Amount") equivalent to the sum of (i) one times
Executive's then current annualized Base Salary and (ii) a percentage of the
target Incentive Compensation otherwise stipulated for the benefit of Executive
pursuant to Section 3(b) of this Agreement for the calendar year in which the
Involuntary Termination occurs as follows:
 
Aggregate Period of  Employment
with Employer
Percentage of Target Incentive
 Compensation Payable
   
        Under one year
 
None
 
        One year up to two years
 
50%
 
        Two years and over
 
100%
 
   

One-half of the Severance Amount shall be paid in a lump sum in cash within
thirty (30) days following the date of termination of employment and the
remaining one-half (½) of the Severance Amount shall be paid in installments
over a twelve month period commencing on the first day of the month following
the month in which such termination of employment occurs in the same manner and
at the same time that Base Salary would have been paid had this Agreement
continued. Payment of the Severance Amount shall be contingent upon Executive
signing (and not revoking) a general release of all claims, in a form attached
hereto as Exhibit A.
 
Upon Executive's becoming ineligible to participate in the group health plan(s)
sponsored by the Employer, Executive may elect continuation coverage
("Continuation Coverage") under such plan(s) as permitted by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"). During such
COBRA coverage period, the Employer will pay the premiums for COBRA Continuation
Coverage (excluding any medical flexible spending account coverage) until the
first to occur of (i) the first anniversary of the Involuntary Termination, or
(ii) the date on which the Executive commences employment with a new employer
and is eligible to
 

 



4

--------------------------------------------------------------------------------



participate in a subsequent employer's medical and healthcare employee benefits
program with respect to the Employer's insured group health plan, provided
however that such payments shall not exceed the amount paid by Employer for the
medical and healthcare coverage in effect for Executive and his dependents
immediately prior to the COBRA coverage period. All other premiums shall be paid
by Executive.
 
If the Executive's employment terminates due to an Involuntary Termination, the
Employer shall accelerate the vesting of its stock options previously granted to
Executive pursuant to the Employer's Equity Ownership Plan (or any other or
successor plans) as follows:
 
 
Aggregate Period of
Employment with Employer
Options to Have Accelerated
Vesting as of Date of
Involuntary Termination
   
        Under one year
 
None
 
        One year up to two years
 
Options otherwise vesting within 3 months following Involuntary Termination
 
        Two years and over
 
Options otherwise vesting within 6 months following Involuntary Termination
 
   

If the Involuntary Termination or a Constructive Discharge occurs within 13
months following a Change of Control, in lieu of the Severance Amount provided
in the first paragraph of this Section 4(b) (but paid in the same manner as
earlier provided), the Severance Amount shall be the aggregate of (i) 2 times
annualized Base Salary and (ii) 100% of the target Incentive Compensation
otherwise payable to him for the year in which the Involuntary Termination or
Constructive Discharge occurs. In addition, vesting for all unvested stock
options granted pursuant to the Employer's Equity Ownership Plan (or any other
or successor plans) shall be immediately accelerated.
 
Except as provided under this Section 4(b), as of the effective date of an
Involuntary Termination, all other obligations of the Employer to Executive
under this Agreement shall cease.
 
Payment of deferred compensation:  In the event Executive makes a good faith
determination that the payment schedules described herein would result in
Executive's incurring penalty taxes under Section 409A of the Internal Revenue
Code, Employer will agree with Executive to modify the payment schedules so that
such penalty taxes are minimized to the Executive.

 
5

--------------------------------------------------------------------------------


 
(c)  Voluntary Resignation
 
Except in the case of a voluntary resignation which results from a Constructive
Discharge, if the Executive voluntarily resigns from the positions described in
Section 2 during the period in which this Agreement is in effect, then the
Employer shall pay the Executive the benefits provided in Section 4(a) of this
Agreement. No Incentive Compensation will be paid to the Executive following the
date of a voluntary resignation. The respective terms and provisions of any
other employee benefit or perquisite program shall control in the case of a
voluntary resignation.
 
Unless otherwise specifically stated in this Agreement, as of the effective date
of a voluntary resignation, all obligations of the Employer to Executive under
this Agreement shall cease.
 
The Executive must notify the Board of Directors in writing of his intent to
voluntarily terminate employment at least thirty (30) days prior to the
effective date of such voluntary resignation.
 
(d)  Termination for Cause
 
Notwithstanding any other provision contained in this Agreement, the Employer
has the right, at any time, to effect a "Termination for Cause" (as defined in
Section 4(g)), of Executive's employment under this Agreement. Upon the date of
such Termination for Cause, the Employer shall pay the Executive the benefits
provided in Section 4(a) of this Agreement. No Incentive Compensation will be
paid to the Executive following the date of a Termination for Cause. The
respective terms and provisions of any other employee benefit or perquisite
program shall control in the case of a Termination for Cause.
 
Unless otherwise specifically stated in this Agreement, as of the effective date
of a Termination for Cause, all obligations of the Employer to Executive under
this Agreement shall cease.
 
(e)  Disability
 
In the event the Executive becomes Disabled at any time during the term of this
Agreement, the Employer shall make payments to the Executive in amounts equal
solely to those specified in Section 3(e) and for the time period specified in
Section 3(e). Such payments shall be paid in the same manner and at the same
time that Base Salary would have been paid had this Agreement continued.
Notwithstanding the foregoing, the Executive shall also be entitled to a pro
rata portion of his target Incentive Compensation otherwise stipulated for the
benefit of Executive for the calendar year in which he became Disabled, provided
Executive is Disabled as of the end of such calendar year. Such pro rata portion
shall be determined by multiplying (i) the total target Incentive Compensation
that the Executive was projected to receive in respect of the year of his
Disability by (ii) the quotient of the number of days in such year prior to his
Disability, divided by 365. Such pro rata Incentive Compensation will be payable
at the same
 

 



6

--------------------------------------------------------------------------------



time that the full Incentive Compensation would have been payable to the
Executive as provided in Section 3(b) hereof.
 
Except as provided under this Section 4(e) and Section 3(e), as of the effective
date of the Disability, all other obligations of the Employer to Executive under
this Agreement shall cease.
 
(f)  Death
 
In the event of the death of Executive during the term of this Agreement, the
heirs, personal representatives or beneficiaries designated in writing by
Executive, as required by applicable law, shall receive (i) the benefits and
payments described in Section 4(a) of this Agreement; (ii) a pro rata portion of
the target Incentive Compensation otherwise stipulated for the benefit of
Executive for the calendar year in which Executive dies (such pro rata portion
determined by multiplying (x) the total target Incentive Compensation that the
Executive was projected to receive in respect of the year of his death by (y)
the quotient of the number of days in such year prior to his death, divided by
365); and (iii) accelerated vesting of stock options previously granted to
Executive that otherwise would have vested within 12 months following
Executive's death. Such pro rata Incentive Compensation will be payable at the
same time that the full Incentive Compensation would have been payable to the
Executive as provided in Section 3(b) hereof.
 
(g)  Certain Definitions
 
"Change of Control" shall be deemed to have occurred if (i) a tender offer shall
be made and consummated for the ownership of 50% or more of the outstanding
voting securities of the Employer, (ii) the Employer shall be merged or
consolidated with another corporation and as a result of such merger or
consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Employer, (iii) the Employer shall sell all or substantially
all of its assets to another corporation which corporation is not wholly owned
by the Employer, (iv) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date hereof) of the Securities Exchange
Act of 1934, as amended ("Exchange Act"), or other legal entity shall acquire
50% or more of the outstanding voting securities of the Employer (whether
directly, indirectly, beneficially or of record), or (v) individuals who, as of
the date hereof, together with those directors (x) for whose election proxies
shall have been solicited by the board and (y) who are then serving as directors
appointed by the board to fill pre-existing vacancies on the board or vacancies
caused by death or resignation, but not by either removal or to fill newly
created directorships, constitute the Board of Directors of the Employer (the
“Incumbent Board”) cease to constitute at least a majority of the Board as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Incumbent Board. For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange Act.
 

 



7

--------------------------------------------------------------------------------



"Constructive Discharge" means the termination of the Executive's employment by
the Executive on account of (i) any reduction in the Executive's then-current
Base Salary without the consent of the Executive, (ii) any material reduction in
the level or scope of the job responsibility or status of the Executive
occurring without the consent of the Executive (including not reporting directly
to the Chief Executive Officer of the Company or its successor; not retaining
“Officer” status, such as Chief Medical Officer, Chief Financial Officer or
Chief Scientific Officer of the Company or its successor; or ceasing to have
responsibility for a significant department or function), or (iii) any
relocation to any Employer location which is more than 50 miles from its current
location and to which the Executive has not agreed; provided, however, that no
termination by Executive shall be considered a Constructive Discharge unless
Executive has first provided written notice to the Chief Executive Officer of
Employer of the factual circumstances forming the basis for the claim of
constructive discharge and of Executive’s intent to treat those circumstances as
a Constructive Discharge under this Agreement, and has further provided the
Employer with a period of at least fifteen (15) days in which to cure such
alleged breach.
 
"Involuntary Termination" means the Executive's (i) involuntary separation from
service with the Employer, other than as a result of his death, Disability,
mandatory retirement pursuant to a retirement policy of Employer or Termination
for Cause, or (ii) receipt of notice of the Employer's intent not to extend the
Period of Employment as specified in Section 1. Involuntary Termination also
means Executive's voluntary resignation of employment within 90 days following
events constituting a Constructive Discharge. Any other type of voluntary
termination of employment shall not be deemed an Involuntary Termination.
 
"Termination for Cause" means the termination of the Executive's employment as a
result of conduct by the Executive amounting to (i) fraud or dishonesty against
the Employer, (ii) willful misconduct, or repeated refusal to follow the
reasonable directions of the Board of Directors or chief executive officer of
the Employer, (iii) knowing violation of law in the course of performance of the
duties of Executive's employment with the Employer, (iv) any violation of the
Employer’s formal policies regarding nondiscrimination and equal employment
opportunity, sexual harassment and other forms of unlawful workplace harassment,
or insider trading of Employer’s securities (whether directly or indirectly),
(v) repeated and frequent absences from work without a reasonable excuse,
(vi) intoxication with alcohol or drugs while on the Employer's premises during
regular business hours, (vii) a conviction or plea of guilty or nolo contendere
to a felony or other crime of moral turpitude in the course of his employment
(e.g., fraud, theft, embezzlement and the like), (viii) gross negligence in the
performance of Executive’s duties; or (ix) a breach or violation of the terms of
this Agreement. With respect to (ii) above, Termination for Cause shall not be
permitted until after the Executive has been given written notice of his alleged
actions described in clause (ii), listing in reasonable specificity such alleged
actions, and after the Executive shall have failed to improve such performance
within the time period (which shall have been a reasonable time period)
specified in such notice, such time period to be not less than 15 days.
 
5.  Indemnification.
 
The Employer will indemnify the Executive to the fullest extent permitted by
applicable laws and regulations in accordance with the Bylaws and Amended and
Restated Articles of
 

 



8

--------------------------------------------------------------------------------



Incorporation of the Employer. The Employer shall insure and provide a defense
to the Executive against all costs, charges and expenses incurred in connection
with any action, suit or proceeding to which he may be made a party by reason of
his good faith execution of his duties as described in Section 2. In the event
that the Executive is found to be liable or culpable, in any action, suit or
proceeding involving sexual harassment, discrimination or fraud, the Executive
will be obliged to repay to the Employer any costs, charges or expenses incurred
by the Employer in connection therewith.
 
6.  Consolidation, Merger or Sale of Assets.
 
Nothing in this Agreement shall preclude the Employer from consolidating or
merging into or with, or transferring all or substantially all of its assets to
another organization which assumes this Agreement and all obligations and
undertakings of the Employer hereunder. Upon such a consolidation, merger or
sale of assets, the term "Employer" as used will mean the other organization, no
termination of Executive's employment under this Agreement shall be deemed to
have occurred merely because of the consummation of a transaction described in
this Section 6, and this Agreement shall continue in full force and effect.
 
7.  Assignment.
 
The Employer, with the prior written approval of the Executive, shall have the
right to assign this Agreement to an affiliate or subsidiary corporation, and
all covenants and agreements hereunder shall inure to the benefit of and be
enforceable by or against its successors and assigns.
 
   This Agreement provides for the personal services of the Executive. The
Executive shall not have the right to assign or transfer any of the rights or
benefits hereunder, nor shall they be subject to voluntary or involuntary
alienation.
 
8.  Amendment, Modification, Termination or Waiver.
 
The parties hereby irrevocably agree that no attempted amendment, modification,
restatement, termination, discharge or change (collectively, "Amendment") of
this Agreement shall be valid and effective, unless the parties shall
unanimously agree in writing to such Amendment. No waiver of any provision of
this Agreement shall be effective unless it is in writing and signed by the
party against whom it is asserted, and any such written waiver shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver.
 
9.  Non-Competition.
 
        (a)  Noncompetition
 
The parties acknowledge and agree that, because of Executive's access to the
Trade Secrets and Confidential Information (each as hereinafter defined) as well
as his duties as described in Section 2, efforts by Executive to engage in
directly competitive activities would cause significant, irreparable harm to
Employer. The parties further agree that the relevant
 

 



9

--------------------------------------------------------------------------------



competitive market for the Restricted Activities (defined below) is nationwide,
that Executive will be actively working on behalf of Employer throughout the
United States of America, and that Employer would be directly and severely
harmed by competitive activities anywhere in the United States of America.
Therefore, the parties agree that, during his employment and the applicable
Restricted Period, except on behalf of the Employer, Executive shall not engage
in the Restricted Activities within the United States of America. For purposes
of this Section, the "Restricted Activities" shall mean activities substantially
similar to the Executive's responsibilities described in Section 2 of this
Agreement for any company, entity or individual that engages in the research,
development, marketing or commercialization of pharmaceuticals or
biopharmaceuticals that use an anti-inflammatory mechanism to treat or prevent
atherosclerosis. For purposes of this Section, the "Restricted Period" shall be
one (1) year after termination of employment.
 
(b)  Nonsolicitation of joint venture partners.
 
During his employment and for one (1) year thereafter, Executive will not
solicit or induce any company with whom (i) Employer had a joint venture
relationship or similar partnering relationship during the last 24 months of
Executive’s employment and (ii) Executive had material contact within the last
24 months of Executive’s employment, for the purpose of establishing a similar
joint venture relationship on behalf of another entity with regard to the
research, development, marketing or commercialization of pharmaceuticals or
biopharmaceuticals that use an anti-inflammatory mechanism to treat or prevent
atherosclerosis.
 
(c)  Nonsolicitation of customers
 
During his employment and for one (1) year thereafter, Executive will not
solicit or induce any customer or actively sought prospective customer of
Employer, with whom Executive had material contact during the last 24 months of
his employment, for the purpose of providing products or services relating to
pharmaceuticals or biopharmaceuticals used to treat or prevent atherosclerosis
by an anti-inflammatory mechanism.
 
(d)  Nonsolicitation of employees
 
During his employment and for one (1) year thereafter, Executive will not
solicit or hire any employee of Employer who was employed by Employer at any
time during the three (3) month period prior to the date of Executive's
termination, and will not solicit, encourage, or induce any such employee to
leave the employ of Employer.
 
(e)  Nondisparagement.
 
During his employment and for three (3) years thereafter, Executive will refrain
from making derogatory or disparaging statements to any person or entity
regarding the Company, its management, its products or its services. This
provision shall not prohibit Executive from responding truthfully to a subpoena
or an inquiry from a governmental agency or as otherwise required by law.
 

 



10

--------------------------------------------------------------------------------





 
(f)  Reasonableness of covenants
 
Executive acknowledges and agrees that the covenants in this section are
reasonably limited and are necessary to protect the legitimate business
interests of Employer. Executive further acknowledges and agrees that he is
capable of finding adequate employment and making a living without violating
these covenants.
 
(g)  Remedies
 
Executive acknowledges and agrees that, in the event of a breach of the above
covenants, the harm to Employer would be immediate, significant, and
irreparable. Executive agrees that, in addition to and without waiving any other
remedies to which Employer may be entitled (including recovery of damages),
Employer shall be entitled to obtain an injunction to prevent actual or
threatened violation of these covenants, and shall not be required to post a
bond or other security in order to obtain preliminary or permanent injunctive
relief.
 
10.  Intellectual Property.
 
(a)  For purposes of this Agreement, the following definitions apply:
 
(i)  "Trade Secret" means any scientific, technical or non-technical data or
information of Employer, without regard to form, including but not limited to,
formulas, techniques, processes, procedures, improvements, know-how, patterns,
compilations, programs, computer software, devices, methods, techniques,
drawings, processes, financial data, financial plans, product or website plans,
market feasibility studies, designs and design concepts, documents and manuals
related to product plans, designs and design concepts, or lists (whether in
written form or otherwise) of actual or potential customers or suppliers, which
(i) derive economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use and (ii) are the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Trade Secrets also include any information described in this Section 10(a)(i)
which Employer obtains from another party and which Employer treats as
proprietary or designates as trade secrets, whether or not owned or developed by
Employer.
 
(ii)  "Confidential Information" means any data or information, without regard
to form, other than Trade Secrets, that is of value to Employer and is not
generally known to competitors of Employer, including without limitation, lists
of any information about Employer's employees, sales and marketing techniques
and information, price lists, pricing policies, Employer's business methods,
training and operations materials, and contracts, records and contractual
relations with Employer's customers and suppliers. Confidential Information also
includes any information described in this Section 10(a)(ii) which Employer
obtains from another party and which Employer treats as proprietary or
designates as confidential information, whether or not owned or developed by
Employer.
 
11

--------------------------------------------------------------------------------


(iii)  Failure to mark any of the Trade Secrets or Confidential Information as
confidential shall not affect its status as Trade Secrets or Confidential
Information under this Agreement.
 
(b)  Executive recognizes and acknowledges that Employer is engaged in the
business of research, development, marketing and commercialization of
pharmaceuticals and biopharmaceuticals used to treat or prevent specific medical
conditions, which activities involve the use of skilled experts and the
expenditure of substantial amounts of time and money. As a result of such
investments of skill, time and money, Employer has developed certain
Confidential Information and Trade Secrets which give Employer significant
advantages over its competitors. Due to the nature of Executive's employment
with Employer, Executive understands that he has had, and may have in the
future, frequent direct and indirect contact with various suppliers, sources and
customers of Employer and may be presented with, have access to, and/or
participate in the development of both Confidential Information and Trade
Secrets. These Trade Secrets and Confidential Information constitute valuable,
special and unique assets of Employer and any disclosure thereof contrary to the
terms of this Agreement would cause substantial loss of competitive advantage
and other serious injury to Employer.
 
(c)  For the reasons recited in Section 10(b) above, Executive covenants and
agrees that:
 
(i)  During Executive's employment with Employer and after the termination
thereof, whether such termination is at Executive's instance or Employer's,
Executive will not, except as expressly authorized or directed by Employer, use,
copy, or disclose, or permit any unauthorized person access to, any Trade
Secrets belonging to Employer or any third party; and
 
(ii)  During Executive's employment with Employer and for a period of five (5)
years after termination, whether such termination is at Executive's instance or
Employer's, Executive will not use, copy, or disclose, or permit any
unauthorized person access to, any Confidential Information belonging to
Employer or any third party.
 
(iii)  Upon request of Employer and in any event upon the termination of
Executive's employment with Employer, Executive will deliver to Employer all
memoranda, notes, records, tapes, documentation, disks, manuals, files or other
documents, and all copies thereof, concerning or containing Confidential
Information or Trade Secrets in his possession, whether made or compiled by
Executive or furnished to Executive by Employer.
 
(iv)  All inventions, discoveries, developments, designs, Trade Secrets,
trademarks, copyrightable subject matter and other proprietary information or
work product, whether or not patentable (collectively, "Inventions"), which
Executive has made or conceived, or may make or conceive, either solely or
jointly with others, while providing services to Employer or relating to any of
Employer's actual or anticipated business known to Executive while employed by
Employer, or suggested by or resulting from any task assigned to Executive or
work performed by Executive for or on behalf of Employer, shall be the exclusive
property of Employer. During Executive's employment and thereafter, Executive
will promptly disclose any
 
12

--------------------------------------------------------------------------------


and all such Inventions to Employer and will promptly execute and deliver,
without requiring Employer to provide any further consideration therefor, such
confirmatory assignments, instruments or documents as Employer deems necessary
or desirable to vest title thereto in Employer. During Executive’s employment
and thereafter, Executive will assist Employer in obtaining, maintaining, and
enforcing patents and other proprietary rights in connection with any Invention,
without requiring Employer to provide any further consideration therefor. In
addition, during Executive’s employment and thereafter, Executive will promptly
execute and deliver, without requiring Employer to provide any further
consideration therefor, any documents necessary or appropriate to comply with
any regulatory requirements, inquiries or requests by the Food and Drug
Administration or other regulatory bodies, agencies, political entities or the
like regarding matters for which Executive had responsibility during his
employment.

 
(d)  Executive acknowledges that Employer does not wish to incorporate any
unlicensed or unauthorized materials into its products or technology. Therefore,
Executive agrees that Executive will not knowingly disclose to Employer,
knowingly use in Employer's business, or knowingly cause Employer to use, any
information or material which is confidential to any third party unless Employer
has a written agreement with such third party or Employer otherwise has the
right to receive and use such information. Executive will not knowingly
incorporate into Executive's work any material which is subject to the
copyrights or patent of any third party unless Employer has a written agreement
with such third party or otherwise has the right to receive and use such
material.
 
(e)  Executive represents that there are no other contracts to assign inventions
that are now in existence between Executive and any other person or entity.
Executive further represents that there are no contracts or other restrictions
which would restrict or impair Executive’s performance under this Agreement. As
a matter of record, Executive attaches as Exhibit B a brief description of all
Inventions made or conceived by Executive prior to Executive’s employment with
the Employer which Executive desires to be excluded from this Agreement.
 
11.  Litigation Assistance.
 
Following the termination of Executive's employment for whatever reason,
Executive agrees to assist the Employer (upon the Employer's request) with
regard to threatened or actual litigation concerning the Employer where
Executive has knowledge of the facts relating to such threatened or actual
litigation. Executive's assistance in such matter may include, but not be
limited to, meeting with the Employer's attorneys and other professional
advisors; providing truthful testimony at a deposition, hearing and/or trial;
and providing witness statements or affidavits. Employer agrees to provide
Executive with reasonable notice of the need for such assistance and to use
reasonable efforts to accommodate Executive's schedule and minimize the burdens
on Executive. Employer shall reimburse Executive's reasonable out-of-pocket
expenses associated with such assistance and shall pay to Executive the sum of
$150 per hour for Executive's time devoted to these obligations.
 
13

--------------------------------------------------------------------------------


     12.  Dispute Resolution.
 
Any controversy or claim arising out of or relating to the interpretation or
application of this Agreement, or any breach hereof, shall be settled by
arbitration in the Fulton County, Georgia area in accordance with the rules of
the American Arbitration Association ("AAA") then in effect, and judgment upon
the award rendered by the arbitrator(s) shall be final and binding on the
parties hereto and may be entered in any court having jurisdiction thereof.
 
All arbitrations pursuant to this Agreement shall be determined by a single
arbitrator selected from a panel proposed by the AAA pursuant to the
then-current arbitrator selection procedures of the AAA. Each party will bear
equally the costs and expenses of arbitration, and each party will bear the
costs and expenses of its own counsel, technical advisors and expert witnesses,
unless the decision of the arbitrator otherwise directs.
 
Any arbitration award rendered in accordance with this Section 12 will be
satisfied promptly and without the need for the prevailing party to seek
enforcement, which may be sought in any court having competent jurisdiction. In
the event resort to enforcement proceedings are required for any award or
decision, the party which has not complied with the arbitral award or decision
will be responsible for both parties' reasonable attorneys' fees and all costs
in the enforcement proceeding. The decision of the arbitrators shall be tendered
within sixty (60) days of final submission of the parties in writing or any
hearing before the arbitrators and shall include their individual votes.
 
Notwithstanding the foregoing, in the event of a breach or threatened breach of
sections 9 or 10, Employer shall be permitted to seek temporary injunctive
relief in a court of competent jurisdiction. Any damages claims arising out of
an alleged breach of sections 9 or 10 shall be resolved by arbitration in
accordance with this Section 12.
 
The parties hereto expressly agree to this arbitration provision:
 
Initials: ________   Initials: ________
 
13.  Amendment of Equity Ownership Agreements.
 
The various Equity Ownership Agreements entered into with respect to stock
option grants made by the Employer to Executive on or before December 31, 2003
(the "Equity Ownership Agreements"), are hereby amended to reflect the
accelerated option vesting and other option-related provisions of this
Agreement. Except as modified herein, the terms of the Equity Ownership
Agreements shall remain in full force and effect.
 
14.  Entire Agreement.
 
This Agreement sets forth all the promises, covenants, agreements, conditions
and understandings between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements or conditions expressed or implied, oral or written, except as
herein contained. This Agreement
 
14

--------------------------------------------------------------------------------


shall not supersede any prior grant of stock options to Executive pursuant to a
formal written stock option agreement.
 
15.  Change in Taxation.
 
If subsequent to the effective date of this Agreement, there occurs a change in
the tax laws, regulations or administrative interpretations which would
materially impact the taxation of the benefits hereunder, either party to this
Agreement may propose an amendment. Any such proposed amendment shall be subject
to Section 8.
 
16.  Provisions Severable.
 
This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules, and regulations of
the jurisdiction in which the parties do business. If any provision of this
Agreement, or the application thereof to any person or circumstance shall, for
any reason or to any extent, be invalid or unenforceable, the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.
 
17.  Withholding.
 
The Employer shall have the right to withhold from any and all payments required
to be made to the Executive pursuant to this Agreement all federal, state,
local, and/or other taxes which the Employer determines are required to be
withheld in accordance with applicable statutes or regulations.
 
18.  Governing Law.
 
This Agreement shall be construed in accordance with the laws of the State of
Georgia and the venue of any dispute or litigation shall be Fulton County,
Georgia.
 
19.  ERISA Rules.
 
Notwithstanding anything to the contrary contained in this Agreement, all
benefits provided hereunder will be subject to applicable rules and regulations
promulgated under the Employee Retirement Income Security Act of 1974, as
amended.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
15

--------------------------------------------------------------------------------




 


 


 


 
 



 
 


 
ATHEROGENICS, INC.
 
                             
By:                                                                                    
      
                                Title:                                                                                 
      
                                Date:                                                                                
      
 


 


 
EXECUTIVE:
 
 
                                                                                                   
              
Joseph M. Gaynor, Jr.
                                Date:                                                                                   
      
 


 


 
[NOTE: The parties must initial paragraph 12 in addition to signing on this
page.]
 


 


 

 



16

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF GENERAL RELEASE
 
For and in consideration of the severance payments provided to _______________
(“Executive”) pursuant to the Employment Agreement between AtheroGenics, Inc.
(“Employer”) and Executive, effective as of ________________, 200__, which is
expressly incorporated by reference herein, along with other consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive does hereby
release, acquit, and forever discharge Employer (or any affiliate, officer,
director or employee of Employer) from, and does hereby covenant and agree never
to institute or cause to be instituted any suit or other form of action or
proceeding of any kind or nature whatsoever against Employer (or any affiliate,
officer, director, or employee of Employer) based upon, any and all claims,
demands, indebtedness, agreements, promises, causes of action, obligations,
damages, or liabilities of any nature whatsoever, in law or in equity, whether
or not known, suspected or claimed, that Executive ever had, has claimed to
have, now has, or may hereafter have or claim to have against Employer by reason
of any act, event, occurrence, or thing occurring on or before the date of this
General Release.
The claims released herein specifically include, but are not limited to, any
claims arising in tort or contract, any claim based on wrongful discharge, any
claim based on breach of contract, any claim based on sexual harassment or any
other form of workplace harassment, and any claim arising under federal, state
or local law prohibiting race, sex, age, religion, national origin, handicap,
disability or other forms of discrimination, or retaliation, including but not
limited to Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. §
1981; the Age Discrimination in Employment Act; the Older Workers Benefit
Protection Act; the Pregnancy Discrimination Act; the Americans with
Disabilities Act; the Family and Medical Leave Act; and the Employee Retirement
Income Security Act, each as amended.
Executive acknowledges that he has been advised to consult with an attorney of
his choice regarding the form and content of this General Release, and that he
enters into this General Release voluntarily and of his own free will. Executive
further acknowledges that he has been provided with a period of at least
twenty-one (21) days within which to consider the terms of this General Release.
Executive understands that he may revoke this General Release within seven (7)
days after signing it, by delivering written notice of revocation to the Chief
 
17

--------------------------------------------------------------------------------


Executive Officer of Employer, and that this General Release will not become
effective or enforceable until the seven-day revocation period has expired.
Executive acknowledges that execution of this General Release is a condition
precedent to receipt of the severance payments provided in the Employment
Agreement, and that, in the absence of fulfilling this condition precedent by
executing this General Release, Executive would not be entitled to receive those
severance payments. If Executive revokes this General Release within seven (7)
days after signing it, it will become null and void, and Executive will not be
entitled to any of the severance benefits provided in the Employment Agreement.
This General Release and the releases and covenants contained herein shall be
binding upon Executive, his heirs, executors, administrators, assigns, agents,
attorneys in fact, attorneys at law, and representatives. This General Release
and the releases and covenants contained herein shall inure to the benefit of
Employer and each of its predecessors, successors, and assigns, and to each of
its and their past and present employees, agents, attorneys in fact, attorneys
at law, representatives, officers, directors, shareholders, partners, joint
venturers, and all of said individuals’ heirs, executors, administrators and
assigns.
 
Witness the execution of this General Release on the ____ day of ________,
200__.
 
__________________________________
Executive


 


 

 



18

--------------------------------------------------------------------------------



EXHIBIT B
 
LIST OF PRIOR INVENTIONS
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 


 


 


 
 
 